98 F.3d 1334
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert L. BEEGLE, Jr., Plaintiff-Appellant,v.NATIONSBANK OF NORTH CAROLINA, N.A.;  Blue Ridge Bank,Defendants-Appellees,andFederal Trade Commission, Defendant.
No. 96-1432.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 3, 1996.Decided Oct. 9, 1996.

Robert L. Beegle, Jr., Appellant Pro Se.  Felicia A. Washington, KENNEDY, COVINGTON, LOBDELL & HICKMAN, Charlotte, North Carolina;  Edward Jennings, LAW OFFICES OF EDWARD JENNINGS, Taylorsville, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Robert L. Beegle, Jr., appeals from the district court's order denying relief on his complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Beegle v. NationsBank of North Carolina, No. CA-95-44-5-V (W.D.N.C. Mar. 25, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.